Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Betty Porter Allen appeals the district court’s order granting leave to proceed without prepayment of fees and dismissing this action alleging medical malpractice and negligence for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen v. Perri, No. 3:10-cv-00666-GCM (W.D.N.C. Jan. 4, 2011). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.